Citation Nr: 0213734	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1951 
to September 1955.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  


FINDING OF FACT

The appellant's PTSD is manifested by no more than mild 
symptomatology; it does not produce occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and memory loss.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the March 1999 rating decision, the June 1999 
statement of the case (SOC), and the January 2001, September 
2001, and November 2001 supplemental statements of the case 
(SSOCs) of the evidence necessary to substantiate his claim 
for an increased rating for his PTSD, and of the applicable 
laws and regulations.  In May 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claim.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Additionally, along with a copy of the March 1999 rating 
decision, the appellant was sent a VA Form 4107 that 
explained his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOCs, along with the May 2001 VA letter, 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service, along with copies of the reports of the VA 
psychiatric examinations that have been conducted throughout 
the years.  Further, in keeping with the duty to assist, the 
appellant was provided VA psychiatric examinations in 
February 1999, April 2000, and September 2001.  The appellant 
has not identified any additional records that may still be 
outstanding, and he specifically indicated on his August 1999 
substantive appeal (VAF 9), that he did not want to have a 
hearing before the Board.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The appellant asserts that his service-connected PTSD has 
worsened to the point that he is very tense and nervous all 
the time and is unable to sleep or relax.  He contends that 
the disorder has caused several of his physical problems such 
as his cardiovascular and diabetic disabilities, as well as 
significant depression.  He also claims that his PTSD was the 
pivotal factor in the dissolution of his 43 year marriage and 
in causing his estrangement from four of his five children.  

The appellant initially underwent a VA psychiatric 
examination in June 1992, at which time he gave a history of 
difficulty sleeping, increased irritability, and anxiousness 
beginning three years after service.  He denied nightmares 
and indicated that his overall anxiety symptoms had improved 
since his retirement from the telephone company in 1980, 
after 31 years of employment.  He described occasional 
episodes of a mildly depressed mood that would cause him to 
becomes somewhat withdrawn.  He stated that he enjoyed going 
to flea markets with his wife, takings trips to the beach, 
going on nature walks, and hunting.  Examination revealed 
that his mood was relaxed and that he was pleasant, with a 
somewhat dysthymic affect.  There was no evidence of 
agitation, anxiety, or psychotic symptoms.  He denied 
suicidal or homicidal thoughts.  Judgment and insight were 
good.  Speech was normal.  Abstract thinking was observed.  
Mild dysthymia was diagnosed, and the examiner opined that 
the appellant's overall psychiatric condition was good, as 
was the prognosis.  

At a February 1996 VA psychiatric examination, the appellant 
stated that he had become very, very nervous, chronically 
worried, quite irritable, and not himself.  He indicated that 
he startled easily, was bothered by loud noises, and felt 
unable to cope with things, which, in turn, caused him to be 
chronically unhappy, frequently depressed, and unable to 
sleep.  He described frequent crying spells and occasional 
dreams about stressful events during service, which included 
seeing a buddy killed when he fell through a hatch onboard 
ship, fearing being blown up by a mine, and seeing dead 
bodies in a ship blown up by a mine.  He complained of poor 
energy and interest and avoidance of such things as noises.  
He appeared in some acute distress with evidence of anxiety 
and discomfort.  His mood was depressed with decreased energy 
and interest.  Concentration was poor, as was the ability to 
enjoy things.  Affect was consistent with some degree of 
anxiety and depression.  He had no hallucinations or 
delusions, and was not suicidal or homicidal.  He was fully 
oriented in time for person and situation, with no gross 
impairment of judgment or insight, and intact memory.  The 
diagnoses were chronic PTSD (provisional), generalized 
anxiety disorder, despondent disorder, and major depressive 
disorder.  

The appellant underwent a VA psychiatric examination in 
February 1999.  He reported that he had divorced in September 
1997 and had little contact with his children.  He described 
a new girlfriend as his finance and indicated that he had 
bought a new trailer.  He stated that he was not as active as 
he had been in the past due to health problems, with 
arthritis preventing him from hunting, but that he still 
enjoyed fishing, playing bingo, and going to the horse races.  
He acknowledged a long history of mild, chronic depression 
and continued worries and concerns about his health, which 
had caused him to be less functional in the past few years.  
He admitted feelings of chronic unhappiness and poor sleep, 
but denied nightmares.  Speech was normal and reasonable, 
without evidence of pressure, bizarreness, or unusual form.  
He described his mood as "looking on the brighter side of 
things."  His affect had a wide, reasonable, and normal 
range.  He was generally animated, friendly, coherent, and 
articulate.  His thought processes were well ordered and well 
grounded in reality, with no evidence of psychosis, 
delusions, paranoia, or hallucinations.  Suicidal or 
homicidal thoughts/plans were denied.  He was not nervous, 
jittery, hyper-alert, or hostile during the examination, but 
became upset when talking about his divorce, and then 
displayed hopefulness about the relationship with his new 
girlfriend.  He showed no deficits in his capacity to attend 
to personal hygiene and other basic activities of daily 
living.  He neither displayed nor complained of any obsessive 
or ritualistic behaviors interfering with routine activities.  
He was oriented to person, place, and time, and showed no 
evidence of a dementing illness or impairment of memory or 
concentration.  The diagnoses were life circumstance 
problems, marital problems, dysthymic reaction with anxiety, 
and a history of mild PTSD.  The examiner opined that the 
appellant did not appear to be significantly different from 
the previous two VA psychiatric evaluations, and that because 
he manifested mild symptomatology with occasional chronic and 
dysphoric mood and mild insomnia but generally functioned 
pretty well in life and had some meaningful interpersonal 
relationships, his global assessment of functioning (GAF) was 
65 to 68.  

At an April 2000 VA psychiatric examination, the appellant 
stated that he lived alone after a "disastrous marriage" 
and had poor relations with four of his five children, who 
had taken everything from him.  He gave a history of being 
retired from his job as a switchman with the telephone 
company.  He reported that he was fully functional in his 
activities of daily living, which included going to the 
grocery store, cooking meals, paying the bills, cleaning 
house, taking care of the garden, and maintaining personal 
hygiene, and that he had a housekeeper who came to the house 
to help take care of him.  He indicated that he was sad and 
nervous all the time because of family problems, involving 
his marital breakdown, tumultuous divorce, and poor 
relationships with four of his five children.  He also 
focused on his multiple medical problems, which included his 
diabetes and back pain.  

Speech was normal in tone, rate, and flow, without 
irrelevant, illogical, or obscure speech patterns.  He was 
calm, pleasant, and cooperative throughout the interview, and 
smiled appropriately.  He displayed no tears or lack of 
emotional control.  He was not nervous, jittery, shaky, or 
hyperalert.  He was not distracted and answered questions 
appropriately.  He described his mood as sometimes "happy" 
and at other times as "kinda unhappy and useless," and he 
stated that he had various emotional issues that often flared 
over situational circumstances.  His thought processes 
appeared to be reasonably well grounded in reality and not 
delusional or psychotic.  No inappropriate behavior or 
evidence of hallucinations was displayed during the 
examination, and suicidal and homicidal thoughts were denied.  
There was no deficit in the capacity to attend to personal 
'hygiene and other basic activities of daily living.  He was 
oriented to person, place, and time, and did not appear to be 
showing any signs of memory loss or impairment, either short-
term or long-term.  Thought processes were well ordered, and 
reported history was reasonable.  He did not display or 
complain of any obsessive or ritualistic behaviors 
interfering with routine activities.  He acknowledged some 
feelings of depression and said that sleep was better with 
medication.  He was able to express some insight into his 
current situation.  

The diagnoses included alcohol abuse and dependence, in 
remission 12 years; life circumstance problems; partner 
relational problems; mood disorder, secondary to general 
medical conditions; and a history of mild PTSD.  The examiner 
opined that the appellant did not endorse or identify 
problems normally associated with PTSD, but, rather, 
demonstrated symptomatology that was more consistent with a 
depressive disorder, secondary to medical problems.  The 
examiner stated that he could find no evidence of any 
exacerbation of PTSD symptoms, but that clearly the 
appellant's current medical state, marital breakup, and 
separation from four of his five children was having an 
impact on his functioning.  GAF was assessed at 60.  

VA medical records dated in 2000 and 2001 showed treatment 
for several physical disabilities, in addition to occasional 
treatment for depression.  The records, which indicated a 
history of three myocardial infarctions and angioplasty on 
three occasions, identified several physical disabilities 
which included coronary artery disease, congestive heart 
failure, hypertension, chronic renal insufficiency, diabetes 
mellitus, Barrett's esophagus, gastroesophageal reflux 
disease, diverticulitis, herniated lumbar disc, degenerative 
joint disease of the left shoulder, benign prostatic 
hypertrophy, and external hemorrhoids.  

The appellant most recently underwent a VA psychiatric 
examination in September 2001, at which time the examiner 
stated that there had been little change in the appellant's 
social and occupational history since his April 2000 
examination.  He continued to harbor feelings of resentment 
and feelings of victimization because he believed that his 
wife and his children had conspired to rob him everything 
that he had worked hard to earn.  It was noted that he had 
experienced some decline in the his level of daily 
activities, due to multiple medical problems.  He reported 
exhaustion after walking a half-block.  He indicated that 
friends would pick him up and take him to their homes for 
dinner or to church, that he would visit with neighbors, that 
he would sit outside on his porch during good weather, and 
that he would watch television.  He stated that most of the 
time he was too tired to do anything.  His subjective 
complaints centered upon his multiple medical problems and 
fatigue.  He reported that he had insomnia that appeared to 
be related to his benign prostatic hypertrophy, and that he 
awakened frequently during the night to use the rest room, 
but was able to go back to sleep thereafter.  He also 
reported occasional shoulder pain that interfered with sleep.  
Other complaints included a lifelong history of depression 
and no patience, which he indicated was the reason that his 
marriage had ended in divorce and four of his children would 
have nothing to do with him.  He stated that his history of 
alcohol dependence certainly contributed to his family 
problems.  He was currently living by himself in a trailer 
home.  

The appellant arrived at the September 2001 examination 
casually dressed.  His speech was within normal limits, and 
he was alert and fully oriented.  His mood was very 
depressed, but his affect was broad.  There were no unusual 
mood activities noted other than that he was slow in 
ambulation.  Thought processes were logical, coherent, and 
relevant.  Memory appeared to be impaired, both short-term 
and long-term.  He denied any history of auditory or visual 
hallucinations.  No delusions were elicited, and homicidal or 
suicidal ideation was denied.  He indicated that he didn't 
care about living, but denied any intent or thoughts of 
harming himself.  Insight appeared to be limited, while 
judgment was considered fair.  The diagnostic impressions 
included major depression, secondary to medical and family 
problems, and GAF was judged to be 55.  

Service connection was granted for PTSD by a June 1997 rating 
decision, and a 10 percent rating was assigned under 
Diagnostic Code 9411 from May 5, 1992.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  

A 10 percent evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  

In evaluating the appellant's claim that his PTSD should be 
assigned a higher rating because the symptomatology has 
worsened, the Board notes that the evidence shows he is 
oriented and has thought processes that are well grounded in 
reality.  He states that he does not experience suicidal or 
homicidal ideations, hallucinations or delusions, or 
nightmares related to service.  He has a social life, in that 
he goes to church, is invited to dinner with friends, and 
enjoys fishing, playing bingo, and going to horse races.  He 
has indicated that he is fully functional in his activities 
of daily living, which included going to the grocery store, 
cooking meals, paying the bills, cleaning house, taking care 
of the garden, and maintaining personal hygiene.  The 
evidence does not indicate that he has problems with anxiety, 
suspiciousness, or panic attacks.  

Although the September 2001 VA examination report noted that 
the appellant had experienced a decline in his level of daily 
activities, the indication was that it was due to his medical 
problems.  That examination report also noted that the his 
thoughts centered on his multiple medical problems and his 
fatigue, and his depression was considered to be related to 
his divorce, his estrangement from four of his children, and 
his medical problems.  The appellant has indicated that his 
sleeping problems are due to his benign prostatic 
hypertrophy, which causes him to get up during the night to 
relieve his bladder (after which he then goes back to sleep), 
and to left shoulder pain.  The Board notes that the examiner 
at the April 2000 VA psychiatric examination indicated that 
the appellant's problems did not appear to be those normally 
associated with PTSD, but, rather, demonstrated 
symptomatology that was more consistent with a depressive 
disorder, secondary to medical problems.  That examiner 
stated that the evidence did not show exacerbation of the 
appellant's PTSD symptoms, but did clearly show that his 
current medical state, marital breakup, and separation from 
four of his five children were having an impact on his 
functioning.  It was felt that his PTSD was mild (and was 
diagnosed by history only).  The examiner at the September 
2001 VA psychiatric examination determined that the appellant 
was experiencing major depression secondary to medical and 
family problems.  

Therefore, after review of the evidence presented in this 
case, the Board concludes that the appellant's PTSD is 
productive of no more that mild symptoms, and does not result 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and memory loss.  Accordingly, the Board is 
unable to identify a basis to grant a higher rating for the 
appellant's PTSD.  



ORDER

An increased rating for PTSD is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

